DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 8-14 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/2/2020 and reviewed by the Examiner.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koelzer et al. (US #10,421,540).
Regarding claim 9, Koelzer teaches a method for controlling a convertiplane (1), said convertiplane comprising: - a fuselage (12) having a first longitudinal axis (12 as seen in figure 1A); - a pair of half-wings (18 as seen in figure 3C, and 3D); and - a pair of rotors arranged on respective mutually opposite ends of said half-wings (20a, and 20b as seen in figure 1A); each said rotor comprising a mast (60) rotating about a second axis (60 as seen in figure 2A) and a plurality of blades (56) hinged on said mast with respect to said second axis (56, and 60 as seen in figure 2A, and Column 5, lines 41-55); said method comprising the steps of: i) driving said mast of each said rotor in rotation about the corresponding second axis (60 as seen in figure 2A, and Abstract, lines 5-7); ii) tilting each said rotor integrally with the corresponding said second axis about a third axis transversal with respect to said second axis and with respect to said fuselage (26a as seen in figures 1A, and 1B, and Column 5, lines 41-55), between a helicopter configuration (10 as seen in figure 1B) and an aeroplane configuration of said convertiplane (10 as seen in figure 1A); iii) arranging said second axis transversally to said first axis in said helicopter configuration of said convertiplane (12, and 26a as seen in figure 1B, and 60 as seen in figure 2A); iv) arranging said second axis parallel to said first axis in said aeroplane configuration of said convertiplane (12, and 26a as seen in figure 1A, and 60 as seen in figure 2A); v) tilting the rotor discs of each said rotor about the corresponding fourth axes transversal to said second axes (26a, as seen in figures 3A, and 3B); each said rotor disc being defined, for the corresponding {00138/008727-USO/02495258.1 }4said rotor, by the imaginary circumference traced by the free tips of the corresponding said blades opposite to the respective said second axis during their rotation about said second axis (26a as seen in figure 1B, you can define an imaginary circumference with the rotors); vi) controlling the cyclic and collective pitch of said blades of each said rotor (Column 5, lines 41-55); said step vi) comprising, for each said rotor, the steps of: vii) varying the collective pitch of said blades by means of a first actuator (62 as seen in figure 2A, and Column 5, lines 41-55); and viii) varying the tilt of the corresponding said rotor disc about said fourth axis by means of a second actuator (62 as seen in figure 2A, and Column 5, lines 41-55); characterized in that said step vi) comprises the step ix) of moving a rod (66, and Column 5, lines 41-55) to vary the tilt angle of the corresponding said rotor disc about a fifth axis transversal to said corresponding fourth axis and to the corresponding said second axis (26a, and 80a as seen in figure 3B), according to said aeroplane or helicopter configuration of said convertiplane (26a, and 80a as seen in figure 3B), so as to control said tilt angle of said rotor disc according to said aeroplane or helicopter configuration of said convertiplane (26a, and 80a as seen in figure 3B); said method comprising the step x) of arranging said rotor discs in a first configuration where they converge towards said fuselage when said convertiplane is in said helicopter configuration (26a, and 26b as seen in figure 3B); said method further comprising, when said convertiplane is in said aeroplane configuration, the steps of: xi) arranging said rotor discs in a second configuration where they converge towards a nose of said fuselage; or xii) arranging said rotor discs in a second configuration where they are orthogonal to said first axis (26a, and 26b as seen in figure 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koelzer et al. (US #10,421,540) in view of Wright et al. (US #4,168,045).
Regarding claim 10, Koelzer teaches the method according to claim 9, but does not teach the step xiii) of varying the tilt angle of the corresponding said rotor disc about said fifth axis, according to the collective pitch value of said blades of the corresponding rotor.  However, Wright does teach the step xiii) of varying the tilt angle of the corresponding said rotor disc about said fifth axis, according to the collective pitch value of said blades of the corresponding rotor (Claim 5, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotor tilted based on the collective pitch of the rotor because Koelzer and Wright are both aircraft with cyclic and collective control.  The motivation for having the rotor tilted based on the collective pitch of the rotor because it can help to improve the stability of the aircraft.
Regarding claim 11, Koelzer as modified by Wright teaches the method according to claim 10, but Koelzer does not teach the step xiv) of increasing said tilt angle of said rotor disc following an increase in said value of said collective pitch of said blades of the corresponding said rotor.  However, Wright does teach the step xiv) of increasing said tilt angle of said rotor disc following an increase in said value of said collective pitch of said blades of the corresponding said rotor (Claim 5, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tilt angle increased based on an increase in the collective pitch because Koelzer and Wright are both aircraft with cyclic and collective control.  The motivation for having the tilt angle increased based on an increase in the collective pitch is that it helps to provide stability to the aircraft as it adjusts in a high speed environment.
Regarding claim 14, Koelzer teaches the method of claim 9, but does not teach the step xiii) of varying the tilt angle of the corresponding said rotor disc about said fifth axis, according to the collective pitch value of said blades of the corresponding rotor.  However, Wright does teach the step xiii) of varying the tilt angle of the corresponding said rotor disc about said fifth axis, according to the collective pitch value of said blades of the corresponding rotor (Claim 5, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotor tilted based on the collective pitch of the rotor because Koelzer and Wright are both aircraft with cyclic and collective control.  The motivation for having the rotor tilted based on the collective pitch of the rotor because it can help to improve the stability of the aircraft.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koelzer et al. (US #10,421,540) in view of McKeown (US #3,514,052).
Regarding claim 12, Koelzer teaches the method according to claim 9 but does not teach the step xv) of varying the tilt angle of the corresponding said rotor disc about said fifth axis, according to the value of the tilt angle of the corresponding said rotor about said third axis.  However, McKeown does teach the step xv) of varying the tilt angle of the corresponding said rotor disc about said fifth axis, according to the value of the tilt angle of the corresponding said rotor about said third axis (Claim 3, lines 21-23).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotors tilted based on the tilting of the propulsion systems because Koelzer and McKeown are both tilt rotor aircraft that can tilt the rotors.  The motivation for having the rotors tilted based on the tilting of the propulsion systems is that it can help to improve stability during the transition between flight modes.
Allowable Subject Matter
Claim 8 is allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner believes that claim 13 is allowable without the limitations of claim 10 and could be added to claim 9 without also adding the limitations of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647